Citation Nr: 0020590	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  96-45 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of a 
left eye corneal perforation with vitreous opacity, hyperopic 
astigmatism and intraorbital foreign body, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
right eye subconjunctival retained foreign body.

4.  Entitlement to an increased (compensable) evaluation for 
residual scars due to multiple fragment wounds of head, chest 
and right anterior thigh.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney-At-
Law


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to April 
1971.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In April 1998 the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Based on the evidence of record, application of either 
version of the rating criteria for PTSD (effective before or 
as of November 7, 1996) fails to support an evaluation in 
excess of 50 percent.

3.  Evidence from January 1994 to November 6, 1996, shows 
subjective complaints of sleep disturbance, nightmares, 
irritability and social isolation, as well as objective 
evidence of considerable social and industrial impairment.  
There is no evidence of hallucinations, or impairment of 
judgment or insight due exclusively to his PTSD.

4.  Evidence as of November 7, 1996, shows that the veteran's 
PTSD is manifested primarily by sleep disturbance, 
nightmares, irritability and social isolation that cause 
occupational and social impairment with reduced reliability 
and productivity with difficulty in establishing or 
maintaining effective work and social relationships.

5.  The veteran has normal corrected left eye visual acuity 
and normal field of vision; there are no complaints of pain, 
incapacity or rest requirements.

6.  The veteran has normal corrected right eye visual acuity 
and normal field of vision; there are no complaints of pain, 
incapacity or rest requirements.

7.  The veteran's head, chest and right anterior thigh scars 
are asymptomatic, with no functional impairment attributed to 
them.

8.  The veteran has the following service-connected 
disabilities: PTSD, rated as 50 percent disabling; residuals 
of a left eye corneal perforation with vitreous opacity, 
hyperopic astigmatism and intraorbital foreign body, rated as 
10 percent disabling; and right eye subconjunctival retained 
foreign body, residual scars due to multiple fragment wounds 
of head, chest and right anterior thigh, bilateral tympanic 
membrane perforation and hemorrhoids, all rated as 
noncompensable.  His combined service-connected disability 
rating is 60 percent.

9.  The veteran has a high school education.  He last worked 
as a laborer from 1994 to 1995.  He is not receiving Social 
Security disability.

10.  The veteran's service-connected disabilities do not 
render him unable to secure or follow a substantially gainful 
occupation.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 
4.21, 4.130, Diagnostic Code 9411 (1999); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

3.  The criteria for a rating in excess of 10 percent for 
residuals of a left eye corneal perforation with vitreous 
opacity, hyperopic astigmatism and intraorbital foreign body 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 4.20, 4.84a, Diagnostic Codes 6007, 6080 
(1999).

4.  The criteria for a compensable rating for right eye 
subconjunctival retained foreign body have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.20, 
4.84a, Diagnostic Codes 6009, 6080 (1999).

5.  The criteria for a compensable rating for a head, chest 
and right anterior thigh scars have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Codes 7803, 7804, 7805 (1999).

6.  The criteria for entitlement to TDIU have not been met. 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.16, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  


Factual Background

Service connection was granted by a January 1974 rating 
decision for residuals of multiple fragment wounds to head, 
chest and leg, and left thigh injury (rated as scars); 
perforation of the bilateral tympanic membranes; residuals of 
left eye corneal perforation with residual vitreous opacity, 
hyperopic astigmatism and retained intraorbital foreign body; 
right eye subconjunctival retained foreign bodies and 
hemorrhoids.  A September 1992 rating decision granted 
service connection for PTSD.  In June 1996, the veteran 
submitted a claim for an increased evaluation of his service-
connected PTSD.

In May 1996, the veteran was hospitalized at a VA facility 
for treatment of his PTSD.  He complained of sleep 
disturbance, nightmares of Vietnam, increased anger, sadness, 
insomnia, depression with suicidal ideation and increased 
anxiety.  He was on no medications at the time, had no 
outpatient treatment and was last hospitalized for his PTSD 
in 1992.  He reported last working in July 1995 and claimed 
he did not want to be told what to do and had problems with 
his temper.  At the time of his admission he was alert, 
oriented in three spheres and had good contact with reality.  
He denied any delusions or hallucinations.  His judgment and 
insight were fair with appropriate affect and euthymic mood.  
His memory was grossly intact and he denied any suicidal or 
homicidal ideation or intent.  His speech was regular in rate 
and rhythm, coherent and goal directed.  During his 
hospitalization, he participated in individual and group 
psychotherapy.  At the time of his June 1996 discharge, the 
veteran was not grossly psychotic and there was no evidence 
of significant major depression.  He was scheduled for an 
interview for possible acceptance in an outpatient PTSD 
program.

A September 1997 VA examination of the veteran's eyes shows 
that the best corrected vision in the right eye was J3+ for 
near vision and 20/25 at a distance.  Uncorrected right eye 
near vision was J10 and 20/30 and J12 and 20/30 near and far 
in the left eye.  The veteran had no complaints of diplopia 
or visual field loss.  The conjunctivae were clear.  There 
was a mild cortical cataract in the left eye and a small 
peripheral retinal scar.  The examiner's impression was 
astigmatism and presbyopia.  

During a September 1997 VA psychiatric examination, the 
veteran gave a history of having last worked two years 
previously.  He felt he was unable to keep a job because of 
his problem with authority figures, his temper and his 
problem of "coming unglued."  He also gave a history of 
taking Paxil for depression and anxiety symptoms and denied 
pursing any type of counseling after his last 
hospitalization.  He complained of sleep disturbance; awaking 
at night startled and frightened as often as three times a 
week.  He also complained of low energy and feelings of 
helplessness, hopelessness, guilt and worthlessness.  He 
denied anhedonia, hallucinations, delusions (except when 
drinking alcohol) or frequent thoughts of death, but did 
admit to some passive and active suicidal thoughts.  He 
experienced vivid dreams about the war and described them as 
"flashback" dreams.  He avoided situations that reminded 
him of Vietnam and admitted to a hyperstartle response, 
hypervigilance and hopelessness.  He admitted to emotional 
blunting and avoided making friends.  Objectively, the 
veteran was alert and grossly oriented.  He performed poorly 
on cognitive testing.  His affect was irritable and 
depressed.  His thought flow was generally organized and goal 
directed.  There was evidence of some memory impairment.  
There were no unusual features to his speech or motor 
behavior.  He had minimal insight into his illness, 
minimizing his ongoing alcohol problems.  The examiner 
diagnosed PTSD, rule out panic disorder, rule out generalized 
anxiety disorder, depressive disorder, not otherwise 
specified-rule out dysthymia, alcohol dependence in partial 
remission, amphetamine abuse in sustained remission and 
cognitive disorder, not otherwise specified.  His Global 
Assessment of Functioning (GAF) score was 38.  The examiner 
opined that his depression and alcohol use most likely 
impaired the veteran's judgment.

The veteran also underwent a VA general medical examination 
in September 1997.  During this examination he stated that he 
was unable to keep employment positions because he was unable 
to tolerate people and as a result of chronic low back pain.  
The examiner found two well-healed scars, on the posterior 
calf and the scalp.  Both were nontender, without hypertrophy 
or keloid.  The scars were not painful.  The lower 
extremities showed muscle strength of 5/5 in all muscle 
groups with normal sensation.  The examiner stated that the 
veteran's scars were at the "normal healing process without 
complaint."

A January 1998 rating decision increased the veteran's rating 
for PTSD to 50 percent, effective July 1, 1996.

In his application for TDIU, completed in May 1998, the 
veteran indicated that he had completed high school and had 
last worked in July 1995 mounting tires.  He stated that he 
had left his job because of his disabilities but had not 
received either disability retirement benefits or workers 
compensation benefits.  

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).  In accordance 
with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's disabilities.  The 
Board has found nothing in the historical record which would 
lead it to conclude that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disabilities.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

PTSD

The veteran's PTSD is evaluated as 50 percent disabling under 
Diagnostic Code (Code) 9411.  During the pendency of the 
veteran's appeal, VA promulgated new regulations amending the 
rating criteria for mental disorders, effective November 7, 
1996.  See 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
pt. 4).  Generally, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, when 
amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded, notwithstanding Karnas.  See 
38 U.S.C.A. § 5110(g)(West 1991), VAOPGCPREC 03-00.  Thus, in 
the case, only the previous version of the rating criteria 
may be applied through November 6, 1996.  As of November 7, 
1996, the Board will apply whichever version of the rating 
criteria is more favorable to the veteran.  

The January 1996 statement of the case provided the veteran 
with the old regulations regarding psychiatric disability.  
The January 1998 supplemental statement of the case provided 
the veteran with the revised version of the regulations.

Where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet.App. 308 
(1991).  In the present case, the Board concluded that 
neither version is more favorable.

Under the regulations applicable prior to November 7, 1996, a 
50 percent evaluation was warranted for symptomatology that 
resulted in considerable social and industrial impairment.  A 
70 percent evaluation was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation was warranted (1) when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; (2) where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or (3) 
where the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

Under the general rating formula for mental disorders 
effective November 7, 1996, a 50 percent evaluation is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  A 100 percent rating is warranted 
if there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 38 C.F.R. 
§ 4.130, Diagnostic Code 9400.

The veteran has subjective complaints of sleep disturbance, 
irritability, anger, flashbacks and social isolation.  
Although he reported some suicidal ideation, there is no 
consistent pattern and the examiners have not attributed it 
exclusively to his PTSD.  During the pendency of his claim, 
the veteran has not sought treatment for his PTSD, although 
he was advised to do so at the time of his June 1996 
discharge.  Although he has been unemployed since July 1995, 
he indicated at his general medical examination that it was 
in part due to his chronic back pain and not exclusively 
because of his PTSD.  Thus, prior to November 7, 1996, the 
evidence does not support a conclusion that the PTSD resulted 
in more than considerable social and industrial impairment, 
as it appears that physical disability contributed 
substantially to the veteran's lack of employment. 

Regarding the veteran's mental status beginning November 7, 
1996, the evidence included the September 1997 VA psychiatric 
examination  where examiner gave the veteran a GAF score of 
38.  The examiner indicated that the score was indicative of 
major impairment in several areas, and he based the score on 
multiple diagnoses and not exclusively on the service-
connected PTSD.  Moreover, the examiner opined that the 
veteran's nonservice-connected depression and alcohol use 
most likely impaired his judgment.  Despite the veteran's 
complaints of suicidal ideations and social isolation, there 
is no objective medical evidence of obsessional rituals, 
neglect of personal appearance and hygiene or near-continuous 
panic and there is no impairment of speech or judgment that 
is attributable to his PTSD only.  Moreover, his impaired 
judgment has recently been attributable to his diagnosed 
depression and alcohol use, which is not service-connected.  
Given this evidence, the Board cannot conclude that effective 
November 7, 1996, the veteran's disability picture more 
nearly approximated the criteria required for a 70 percent 
rating under either version of Diagnostic Code 9411.  38 
C.F.R. § 4.7.  Therefore, the 50 percent rating is in order. 

In addition, as discussed above, the Board finds that an 
extra-schedular rating is not warranted in this case.  38 
C.F.R. § 3.321(b)(1).  Again, there is no evidence of 
psychiatric hospitalization or treatment.  Moreover, the 
current evidence does not suggest that the PTSD has caused 
his unemployment.  In this respect, the veteran has been 
diagnosed with other psychiatric disabilities and his 
inability to work also attributable to physical impairments.

Left and Right Eye Disabilities

The general rating criteria for Diagnostic Codes 6000 through 
6009 indicates that these disabilities, in chronic form, are 
to be rated from 10 percent to 100 percent for impairment of 
visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology.  38 C.F.R. § 
4.84a (1999).  The minimum rating during active pathology is 
10 percent.  Id.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a (1999); the 
assignment of disability evaluations for visual acuity is a 
purely mechanical application of the rating criteria.  Under 
these criteria, impairment of central visual acuity is 
evaluated from noncompensable to 100 percent based on the 
degree of the resulting impairment of visual acuity.  38 
C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (1999).  A 
disability rating for visual impairment is based on the best 
distant vision obtainable after the best correction by 
glasses.  38 C.F.R. § 4.75 (1999).  The percentage evaluation 
will be found from Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  38 C.F.R. § 4.83a (1999).

Left Eye

The evidence reflects that the veteran has no compensable 
impairment of visual acuity pursuant to Code 6079 (a 
noncompensable evaluation is warranted where vision in one 
eye is 20/40 and vision in the other eye is 20/40 or better).  
The clinical findings on the September 1997 examination shows 
that the veteran's visual acuity was 20/25 bilaterally.  
There was no complaint of loss visual fields.  Thus no 
impairment of central visual acuity is found under Code 6079.  
An increased evaluation is therefore not appropriate under 
that code.  Otherwise the veteran is currently being rated at 
10 percent for residuals of his left eye injury.

The minimum rating to be assigned during active pathology for 
an unhealed eye injury is 10 percent, which is already in 
effect.  For a higher rating to be warranted for the left 
eye, the evidence would have to show greater impairment from 
visual acuity loss or visual field loss, rest-requirements, 
episodic incapacity, or pain.  There were no specific 
complaints at the time of the examination and the evidence of 
record does not show any left eye-related rest requirements 
or episodic incapacity.

Right Eye

The evidence shows that the veteran has no compensable 
impairment of visual acuity pursuant to Code 6079 (a 
noncompensable evaluation is warranted where vision in one 
eye is 20/40 and vision in the other eye is 20/40 or better) 
with regard to his right eye as the September 1997 
examination shows visual acuity of 20/25 bilaterally and 
there was no complaint of loss of visual fields.  Thus, no 
impairment of central visual acuity is found under Code 6079.  
An increased evaluation is therefore not appropriate under 
that code.  Moreover, the veteran has not alleged any active 
pathology at this time or episodic incapacity.  In every 
instance where the schedule does not provide a zero percent 
evaluation, a zero percent evaluation will be assigned when 
the requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  Therefore, the current noncompensable 
evaluation for the veteran's right eye disability is 
appropriate.  38 C.F.R. § 4.7.

The Board finds that the disabilities are not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board notes that the veteran's left and 
right eye disabilities have not necessitated frequent periods 
of hospitalization and there is no objective evidence that 
they have resulted in marked interference with his 
employment.  

Residual Scars

The determination of the level of disability due to scarring 
is made under 38 C.F.R. § 4.118, Diagnostic Codes (DC) 7800 
through 7805.  Shipwash v. Brown, 8 Vet. App. 218, 223 
(1995).  Diagnostic Code 7800 does not apply, as none of the 
scars are facial scars.   Inasmuch as the current scarring is 
not the result of a burn injury, Diagnostic Codes 7801 and 
7802 also do not apply.  Likewise, Diagnostic Codes 7803 and 
7804 are not for application, as the scars are not a 
superficial, poorly nourished scars with repeated ulceration, 
nor are they tender and painful on objective demonstration.  

The veteran's residual scars due to multiple fragment wounds 
of the head, chest and right anterior thigh are currently 
evaluated under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7805, which rates a scar on the basis of the 
limitation of function of the part affected.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

The most recent VA examination shows that there is no 
limitation of motion, weakness or pain attributed to any of 
the veteran's scars.  Since there is no clinical or other 
probative evidence of record indicating that the veteran has 
any impairment associated with his residual scars, the Board 
finds that there is no basis for the assignment of a 
compensable rating under Diagnostic Code 7805.  Accordingly, 
the claim is denied.

In reaching this conclusion, the Board has considered the 
provisions of 38 C.F.R. § 4.7 in reaching its decision, but 
for the reasons discussed above has concluded that a higher 
evaluation is not warranted.  Moreover, the Board finds that 
the disability is not so unusual or exceptional as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's scars have not necessitated 
frequent periods of hospitalization and there is no objective 
evidence that they have resulted in marked interference with 
his employment.

TDIU

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for 
any disability or combination of disabilities for which the 
Schedule for Rating Disabilities (Schedule) prescribes a 100 
percent evaluation.  38 C.F.R. § 3.340(a)(2).

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 are met.  Id.  Under 
38 C.F.R. § 4.16(a), a total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id.  For the above purpose of 
one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
Id.

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(stating that age may not be a factor in evaluating service- 
connected disability or unemployability);  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).

The veteran has the following service-connected disabilities 
PTSD, rated as 50 percent disabling; residuals of a left eye 
corneal perforation, rated as 10 percent disabling; right eye 
subconjunctival retained foreign body, residual scars due to 
multiple fragment wounds, , bilateral tympanic membrane 
perforation and hemorrhoids, all evaluated as noncompensable.  
His combined service-connected disability rating is 60 
percent.  38 C.F.R. § 4.25 (combined ratings table).  
Therefore, the veteran does not satisfy the threshold 
percentage criteria set forth in 38 C.F.R. § 4.16(a).

However, the veteran may still be entitled to TDIU if the 
Board otherwise finds that he is unemployable due to service-
connected disability.  38 C.F.R. § 4.16(b).  The veteran has 
a high school education.  He last worked in July 1995.  There 
is no medical evidence of record that suggests that the 
veteran is unemployable due to symptoms associated 
exclusively with any service- connected disability or 
disabilities.  38 U.S.C.A. §§ 3.341(a), 4.16; Van Hoose, 4 
Vet. App. at 363.  Considering the evidence of record, the 
Board cannot conclude, even with his particular 
circumstances, that the veteran is rendered unemployable due 
to service-connected disabilities alone.  Therefore, the 
Board declines to refer the veteran's case for extra-
schedular consideration pursuant to 38 C.F.R. § 4.16(b).  
Thus, the Board finds that the preponderance of the evidence 
is against entitlement to TDIU.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.340, 3.341, 4.16.


ORDER

Increased evaluations for PTSD, residuals of a left eye 
corneal perforation, right eye subconjunctival retained 
foreign body and residual fragment wound scars are denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

